—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered May 28, 1997, convicting him of attempted murder in the second degree (two counts), robbery in the first degree (two counts), attempted robbery in the first degree, criminal possession of a weapon in the second degree, and criminal possession of stolen property in the fourth degree, upon a jury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly disallowed the defense counsel’s peremptory challenge to prospective juror No. 14, notwithstanding the claim that the prospective juror had difficulty comprehending or speaking English. The determination that the defense counsel’s proffered reasons for challenging the juror were pretextual is supported by the record, which demonstrated that the juror was well educated, that she had learned to speak English while in Korea, that she had been living in the United States for ten years, and that she comprehended and responded to all questions posed to her during the voir dire (see, People v Acevedo, 239 AD2d 424; People v Garrastazu, 238 AD2d 354; People v Colon, 228 AD2d 609).
Viewing the evidence the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Hernandez, 257 AD2d 664; People v German, 243 AD2d 647). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
*419The defendant’s contentions concerning certain remarks made by the prosecutor during summation are unpreserved for review (see, CPL 470.05 [2]) and, in any event, are without merit. Mangano, P. J., O’Brien, Sullivan and H. Miller, JJ., concur.